SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For22April 2014 InterContinental Hotels Group PLC  (Registrant's name) Broadwater Park, Denham, Buckinghamshire, UB9 5HJ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable EXHIBIT INDEX Transaction in Own Shares 11 April 2014 Paragraph 3.1.4 of the Disclosure and Transparency Rules INTERCONTINENTAL HOTELS GROUP PLC(the "Company") Notification of transactions of directors, persons discharging managerial responsibilities ("PDMRs") and connected persons 1. The following directors and other PDMRs have been awarded conditional rights over the number of the Company's ordinary shares of 14 194/329 pence ("Ordinary Shares") shown below under the Company's Long Term Incentive Plan ("LTIP") 2014/2016. The performance measurement period is from 1 January 2014 to 31 December 2016 and the awards will vest on the business day after the announcement of the Company's 31 December 2016 year-end financial results, subject to the satisfaction of performance conditions. Under the terms of the LTIP 2014/2016, the maximum number of shares that can be transferred if performance conditions are met in full are as follows: Director Number of Ordinary Shares awarded Paul Edgecliffe-Johnson Kirk Kinsell Tracy Robbins Richard Solomons Other PDMRs Keith Barr Angela Brav Kenneth Macpherson Eric Pearson Jan Smits George Turner 2. The PDMRs shown below have been awarded the number of Ordinary Shares shown below under the Company's Annual Bonus Plan and, following immediate vesting of these Ordinary Shares, the number of Ordinary Shares (net of income tax and social security liabilities) shown below have been released for no consideration: Name of PDMR Number of Ordinary Shares awarded Net number of shares released Kenneth Macpherson George Turner Ends For further information, please contact: Corporate Legal & Secretariat (Nicolette Henfrey): +44 (0)1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. InterContinental Hotels Group PLC (Registrant) By: /s/ H. Patel Name: H. PATEL Title: COMPANY SECRETARIAL OFFICER Date: 22 April 2014
